Citation Nr: 1644304	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  11-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to a compensable rating for bilateral sensorineural hearing loss.

3.  Entitlement to service connection for a bilateral upper extremity disorder.

4.  Entitlement to a rating in excess of 20 percent for status post spinal fusion, L1-L2.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kenneth M. Ciardiello, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1983 to October 1983 and from June 1986 to July 2007, including service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Jackson, Mississippi currently has jurisdiction over the appeal. 

The Veteran's claims for entitlement to service connection for sleep apnea and loss of strength in arms have been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a bilateral upper extremity disorder and entitlement to an increased rating for status post spinal fusion, L1-L2, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence of a sleep disorder during the appeal period.

2.  At all times during the pendency of the appeal, bilateral sensorineural hearing loss has been manifested by no worse than Level IV hearing impairment in the right ear and Level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
2.  The criteria for a compensable rating for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Sleep Disorder

The Veteran contends that he has a current sleep disorder, namely sleep apnea, that is the result of military service.  See May and June 2010 Statements in Support of Claim.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In order to be considered for service connection, a claimant must first have a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

There is no competent evidence of record that the Veteran has a current sleep disorder.  His VA medical records are silent as to any treatment for sleep apnea or complaints of symptoms that were thought to be associated with a sleep disorder.  Moreover, the Veteran has not identified any non-VA healthcare provider who has treated him for a sleep disorder.  Likewise, there is no evidence that he has exhibited any signs or symptoms attributed to a sleep disorder.  

The only evidence of record to support the Veteran's claim is his own lay statement, in which he reported that he never knew that he had a "sleep disorder" until he remarried in 2009 and that VA did not provide him with a sleep study.  See June 2010 Statement in Support of Claim.  The Board affords the Veteran's statement little probative weight.  He did not describe any symptoms of a sleep disorder, such as snoring or problems breathing during sleep.  Instead, he merely states in a conclusory fashion that he has a sleep disorder.  In this regard, while the Veteran is competent to describe symptoms he has experienced, he has not done so.  Furthermore, as a lay person, he is not qualified through specialized education, training, or experience to diagnose himself with a sleep disorder.  Moreover, as there is no competent evidence of a currently diagnosed sleep disorder, and the Veteran has presented no evidence of persistent or recurrent symptoms of a sleep disorder, VA's duty to provide an examination in this case is not triggered.  38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination).  

Accordingly, there is no competent evidence of a current sleep disorder, and the claim fails on this basis alone.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt is not for application.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Compensable Rating for Hearing Loss

The Veteran also seeks a compensable rating for his hearing loss.  See Scott, supra.
competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  See 38 C.F.R. § 4.85; see also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  By applying the tables in the Rating Schedule to the Veteran's test results, a Roman numeral designation is assigned, ranging from Level I for essentially normal acuity to Level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VI and Table VIA.  These Roman numeral designations are then used to determine the percentage evaluation for hearing impairment by applying Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII.  
The appeal period before the Board is from October 22, 2008, the date VA received the claim for increased rating, plus the one-year look-back period.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

The RO provided the Veteran with a VA examination in November 2013 to evaluate the severity of his hearing loss.  In the examination report, the audiologist fully described the functional effects caused by the Veteran's hearing disability, namely that his hearing loss negatively impacted his conversations, in that he had to ask people repeat themselves so he could focus on what they were saying.  See November 2013 VA Examination at 3; see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

During the November 2013 examination, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
55
55
60
LEFT
25
35
55
55
65

The average puretone threshold from 1000 to 4000 Hertz was 46 decibels in the right ear and 53 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 in the right ear and 92 percent in the left ear.  

The Veteran received another VA audiological evaluation in January 2010 in connection with his hearing loss claim.  However, the examiner determined that neither the puretone or speech recognition results should be used for hearing loss evaluation because of unreliable responses and "poor PTA/SRT agreement."  See January 2010 VA Examination Report at 2.  Accordingly, those examination results are not adequate for rating purposes, and only the November 2013 VA audiological evaluation may be used in analyzing whether the Veteran is entitled to an increased rating for his service connected bilateral hearing loss.  38 C.F.R. § 4.85(a).  

In mechanically applying the Rating Schedule tables to the audiometric test results set forth above, the Veteran's level of hearing impairment produces a noncompensable rating.  Specifically, applying the values of the November 2013 audiological examination to the rating criteria results in a numeric designation no greater than Level IV in right ear and no greater than a Level II in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of these levels of hearing impairment to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.  Additionally, as the required criteria have not been met at any point during the appeal period, staged ratings are not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The current rating criteria includes alternate methods of rating exceptional patterns of hearing loss, as defined in 38 C.F.R. § 4.86.  However, the Veteran's audiological findings do not support application of the provisions of 38 C.F.R. 
§ 4.86 in either ear because the November 2013 puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more, nor is the puretone threshold 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Accordingly, the use of Table VIA is not warranted and the Veteran's bilateral sensorineural hearing loss will be rated using the criteria set forth in 38 C.F.R. § 4.85.  

As noted above, the assignment of disability ratings for hearing impairment are derived by a mechanical application of audiometric evaluation results to the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, even considering the Veteran's reports as to the effects of his hearing loss on his daily life, the relevant evidence shows that the criteria for a compensable rating are not met.

Additionally, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).


ORDER

Entitlement to service connection for a sleep disorder is denied. 

Entitlement to a compensable rating for bilateral sensorineural hearing loss is denied.

REMAND

The Veteran was last afforded a VA examination in connection with his spine disability in September 2014.  He has also had VA examinations of his spine within the relevant appeal period in September 2007, January 2010 and November 2013.  None of these VA examinations demonstrate range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations.  Thus, these VA examinations are inadequate for ratings purposes, and a new examination is necessary.  See Correia v. McDonald, 28 Vet. App. 158, 166 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

Regarding the claim for service connection for an upper extremity disability, the Veteran has reported symptoms of tingling, numbness, weakness, throbbing, and exhaustion after use of both left and right upper extremities.  See January 2010 VA Examination.  He was also seen by a private physician, who noted abnormal electromyography (EMG) findings and diagnosed him with Complex Regional Pain Syndrome (CRPS).  The physician opined that while it is probable that the Veteran previously had brachial neuritis which was left untreated and eventually evolved into CRPS, the full etiology of the Veteran's CRPS is unknown.  See January 2010 Record from I. Tremont, M.D., at 3.  Additionally, the January 2010 VA examiner found that the Veteran's reported symptoms were "of undetermined etiology."  However, there is not a medical opinion of record as to whether the Veteran's claimed symptoms and conditions are related to his service in the Southwest Asia theater of operations during the Persian Gulf War, to include as to whether such symptoms or conditions are an undiagnosed illness or a medically unexplained chronic multisymptom illness.  Thus, a VA examination with a medical opinion must be obtained on remand.  38 C.F.R. § 3.317.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.   Obtain all outstanding VA medical records.

2.	With any necessary assistance, obtain any outstanding records of private treatment, to include any updated records from Dr. I. Tremont.

3.	Then schedule the Veteran for a VA examination to determine the current nature and severity of his spine disability.  The claims file should be made available to and reviewed by the examiner.

Full range of motion testing must be performed where possible.  The spine should be tested in both active and passive motion, weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All findings should be reported in detail.

4.  Then schedule the Veteran for a VA examination to determine the current nature and etiology of his bilateral upper extremity disorder.  The examiner should address the following:

(a)  Please state whether the Veteran's upper extremity symptoms are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c) If, after examining the Veteran and reviewing the claims file, the examiner determines that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please provide an opinion as to whether it is related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any one or more of the Veteran's service connected disabilities, including his service connected spine or left shoulder (status post surgical excision, left distal clavicle) disability?

(f)  If not caused by another medical condition, has any disorder been aggravated (permanently worsened beyond the natural progression of the disease) by any one or more service-connected disabilities?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  The examiner should specifically review, consider and discuss the Veteran's lay reports concerning his symptoms, the January 2010 VA examination findings, and the January 2010 private medical records concerning the Veteran's diagnosis of CPRS.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing the above development, and any additional development that may be warranted, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and afford the Veteran an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


